EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-137446, 333-36188, and 33-118663 on Form S-8 of our reports dated March 4, 2008, relating to the consolidated financial statements and financial statement schedule of Analysts International Corporation and subsidiaries (which report expresses an unqualified opinion and includes an explanatory paragraph relating to the change in accounting for stock-based compensation in 2006 described in Note A), and the effectiveness of Analysts International Corporation and subsidiaries internal control over financial reporting, appearing in or incorporated by reference in the Annual Report on Form 10-K of Analysts
